Case 1:19-cv-03200-SKC Document 33 Filed 12/23/19 USDC Colorado Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO


Case No. 2019-cv-03200-SKC

NEDA SAMIMI-GOMEZ, individually and as personal representative of the Estate of
Kamyar Samimi,
NEGEEN SAMIMI, and
ANTHONY SAMIMI,

      Plaintiffs,
v.

THE GEO GROUP, INC., and
JEFFREY ELAM PETERSON, M.D.,

     Defendants.
_____________________________________________________________________ _

                 CORPORATE DISCLOSURE STATEMENT
                        OF THE GEO GROUP, INC.
_____________________________________________ _________________________


      Defendant, THE GEO GROUP, INC., pursuant to Fed. R. Civ. P. 7.1, submits this

Corporate Disclosure Statement as follows.

      1.      The GEO Group, Inc., is a publicly-traded company organized under the laws

of Florida with a principal place of business at 4955 Technology Way, Boca Raton, FL

33431.

      2.      The GEO Group, Inc., has no parent company/entity.

      3.      There are no publicly-held corporations owning 10% or more of the GEO

Group, Inc’s stock.
Case 1:19-cv-03200-SKC Document 33 Filed 12/23/19 USDC Colorado Page 2 of 3




                                  Respectfully submitted,


Date: December 23, 2019           s/ Ann B. Smith
                                  Ann B. Smith
                                         VAUGHAN & DeMURO
                                         111 South Tejon, Suite 545
                                         Colorado Springs, CO 80903
                                         (719) 578-5500 (phone)
                                         (719) 578-5504 (fax)
                                         asmith@vaughandemuro.com (e-mail)
                                  ATTORNEY FOR DEFENDANT GEO GROUP,
                                  INC.




                                    2
Case 1:19-cv-03200-SKC Document 33 Filed 12/23/19 USDC Colorado Page 3 of 3




                               CERTIFICATE OF SERVICE

       I hereby certify that on this 23 rd day of December, 2019, I electronically filed the
foregoing with the Clerk of Court using the CM/ECF system which will send notification
of such filing to the following e-mail addresses:

Matthew C. Baisley
mbaisley@bakerlaw.com

Michelle R. Gomez
mgomez@bakerlaw.com

Mark Silverstein
msilverstein@aclu-co.org

Sara R. Neel
sneel@aclu-co.org

Arielle Herzberg
aherzberg@aclu-co.org

Craig A. Sargent
sargentc@hallevans.com

Christina S. Gunn
gunnc@hallevans.com

Jared R. Ellis
ellisj@hallevans.com


                                           s/ Ann B. Smith
                                           Ann B. Smith
                                                  VAUGHAN & DeMURO
                                                  111 South Tejon, Suite 545
                                                  Colorado Springs, CO 80903
                                                  (719) 578-5500 (phone)
                                                  (719) 578-5504 (fax)
                                                  asmith@vaughandemuro.com (e-mail)
                                           ATTORNEY FOR DEFENDANT GEO GROUP,
                                           INC.


                                              3
